Title: From James Mathers to John Adams, 11 February 1795
From: Mathers, James
To: Adams, John,United States Senate


				
					To the President and Senate of the United States of America in Congress assembled.
					Philadelphia February 11th: 1795—
				
				The Petition of James Mathers their doorkeeper respectfully sheweth.That in consequence of the enhanced price of House Rent and of all the necessaries of life, the maintenance of a large family has become extremely buthensome—and altho’ your Petitioner has pursued the strictest œconomy he finds his present compensation inadequate to their support—Your Petitioner therefore, though very unwillingly, is again impelled to address you on the subject, and to pray you to take the circumstance alluded to into consideration, and to make him such further compensation as your Honorable Body shall think proper.
				
					James Mathers
				
				
			